Title: William Frederick Van Amringe and Others to James Madison, 14 July 1834
From: Van Amringe, William Frederick,Smith, Thomas S.,Campbell, J. H.,Levis, M. M.,Reakirt, Joseph,Smith, N.,Fritz, Peter
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Philada.
                                
                                14th. July 1834.
                            
                        
                        
                        
                        The Jefferson democratic Society of the City & County of Philadelphia, at a late Stated meeting,
                            directed the undersigned, their Comme. of Correspondence to inform you of the great concern of the members, during your late
                            indisposition, & their unfeigned pleasure at your recovery. It is not in the spirit of adulation—nor in the hope of reward, nor is it because you have been President of
                            this great republic that we feel so ardently attached to you; but it is on account of the principles you advocated in your
                            memorable report on the Virginia resolutions of ’98, & practised upon when afterwards in power—It is for your
                            virtues & talents that we can honestly say that you are the first man now living in our affections, & we
                            think in the hearts of the American People The Society will be highly gratified to learn that your health is perfectly
                            re=established
                        That the great principles of democracy which you successfully recurred to, & advocated, in 1798.
                            & which became triumphant in the Election of Mr. Jefferson, are those on which our institutions are founded, must
                            be evident to every person familiar with the history of those periods. Parties since have become much degenerated, from
                            various causes; & our Society, hoping & believing that your pure principles will hereafter be made tests,
                            have thought it necessary to reassert & proclaim them to the People of Pennsylvania. Strong popular ferments,
                            & party excitements, & particularly Sectional jealousies, are always dangerous to republics. We know of no
                            way by which they can be kept within proper bounds, better than by "a frequent recurrence to fundamental principles"
                            according to your recommendation
                        The old Standard patriots of our Country have nearly all descended to the tomb; And we begin to realise the
                            feeling that the immensely important Estate purchased by their blood, their virtues, and their talents, has descended to
                            us, their heirs, without a proper sense of the value, or the conditions of the tenure. It was bought by wisdom, courage,
                            & virtue, & by these alone can it be held.
                        So long as it shall please the Almighty to suffer you to remain with us, we will have one National father in
                            whom we all have confidence, & on whom we may rely in cases of doubt & difficulty; And when you shall be
                            taken from us, we hope that your principles, in connection with the principles of those with whom you was associated in
                            early life, will be regarded with the reverence & attention which affectionate Children always pay to the advice
                            of a father whose life has been devoted to their welfare prosperity & happiness That you may be long spared to us
                            is the prayer of Your Attached fellow Citizens & Most Obt. Svts.
                        
                            
                                W. F Van Amringe
                            Thomas S. Smith
                        Jno H. CampbellM M LevisJos. ReakirtN. SmithPeter Fritz
                    